Appeal from a judgment of the Supreme Court at Special Term, entered March 14, 1975 in Sullivan County, in a proceeding pursuant to section 331 of the Election Law, which struck the names of certain of the respondents from the register of voters because of their lack of residency in the Village of Wurtsboro. It appears that the names in question were added to the list of qualified voters for the village election in accordance with section 516 (subd. 6, par. a) of the Election Law. Petitioner has in no way rebutted the presumption of regularity which attaches and his remedy here is to challenge a voter pursuant to the applicable provisions of the Election Law. Judgment reversed, on the law, and petition dismissed, without costs. Sweeney, J. P., Kane, Main and Larkin, JJ., concur.